Citation Nr: 1611562	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  09-03 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a low back disability.
 
2.  Entitlement to service connection for a hip disability. 
 
3.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel



INTRODUCTION

The Veteran served in the United States Air Force Reserve from July 1977 to October 1979, with an initial period of active duty for training from September 1977 to December 1977; the New Jersey Army National Guard from October 1979 to April 1984; the United States Army Reserve from October 1985 to October 1986 and from September 1989 to April 1995; and the New Jersey Army National Guard from April 1995 to January 1997.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey which, in part, denied service connection for a low back disability, a hip disability and a bilateral knee disability.

The Veteran was scheduled to present testimony at a hearing before a Veterans Law Judge (VLJ) in January 2011.  However, the Veteran failed to report to the hearing.  As the record does not contain further explanation as to why the Veteran failed to report to the hearing, or a request to reschedule the hearing, the Board deems the Veteran's request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.704(e) (2015). 

The Board remanded the case in March 2011 and September 2014 for additional development of the record.  In September 2014, the Board remanded the issue of entitlement to service connection for an ear disorder.  Subsequent examination revealed that the Veteran's complaints of an ear disorder were attributed to Meniere's disease.  Thereafter, service connection was granted for Meniere's disease in a September 2015 rating decision.  This action constitutes a complete grant of benefits sought on appeal with respect to this issue.  The record does not reflect that the Veteran has expressed disagreement with either the effective date or initial rating assigned.  

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

The issue of entitlement to a compensable rating for left ear hearing loss has been raised by the record in a June 27, 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The competent evidence shows that the Veteran's low back disability did not manifest until years after her periods of service, and the preponderance of the evidence is against a finding that it is otherwise related to her active period of service, incurred during a period of active duty of training (ACDUTRA) or resulted from an injury incurred during a period of inactive duty for training (INACDUTRA).

2.  The competent evidence shows that the Veteran's hip disability did not manifest until years after her periods of service, and the preponderance of the evidence is against a finding that it is otherwise related to her active period of service, incurred during a period of ACDUTRA or resulted from an injury incurred during a period of INACDUTRA.

3.  The competent evidence shows that the Veteran's bilateral knee disability did not manifest until years after her periods of service, and the preponderance of the evidence is against a finding that it is otherwise related to her active period of service, incurred during a period of ACDUTRA or resulted from an injury incurred during a period of INACDUTRA.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for entitlement to service connection for a hip disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  The criteria for entitlement to service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice to the Veteran in an August 2006 letter, prior to the date of the issuance of the appealed March 2007 rating decision.  The August 2006 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, and VA treatment records.  Per the September 2014 Board remand instructions, the Veteran also underwent VA examinations in October 2014 as well as a September 2015 VA addendum opinion.  

The October 2014 VA examination report and September 2015 VA addendum opinion reflect that the VA examiner reviewed the Veteran's past medical history, recorded her current complaints and conducted an appropriate evaluation of the Veteran.  As such, the Board finds that the October 2014 VA examination report and September 2015 VA addendum opinion are sufficient upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Additionally, in March 2011, the Board requested that the RO contact the appropriate agency to verify the Veteran's service.  The RO received reports of service for the years 1993 to 1997.  For years prior to 1993, the RO received monthly leave and earning statements, specifically including a monthly leave and earning statement for July 1992.  

The Board also instructed the RO to request all available service treatment records for her service in the Reserves.  However, a January 2013 memorandum indicates that the service treatment records were unavailable for review.  While in an October 2015 statement the Veteran clarified that she was injured at Fort Dix rather than Fort Drum, the Board notes that the New Jersey National Guard had previously sent all of the information with regards to the Veteran.

While some service treatment records from the Veteran's service have been subsequently associated with the record, the Board notes that the Veteran's service records may not be entirely complete.  In a case in which a claimant's complete service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the veteran in the development of her claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a veteran in developing facts pertaining to his claim in a case in which service medical records are presumed destroyed includes the obligation to search for alternative medical records).  Under these circumstances, the Board finds that VA has fulfilled its duty to attempt to obtain the Veteran's records, and that no further action in this regard is required.

The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996). 

Moreover, there is no presumption, either in favor of the appellant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18   (2005) [the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases].

In light of the above, the Board also finds that the RO substantially complied with the March 2011 and September 2014 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on her behalf.  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may be established for a disability resulting from (1) a disease or injury incurred in or aggravated by active duty or ACDUTRA, or (2) an injury incurred in inactive duty training.  See 38 U.S.C.A. §§ 101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2015); see also Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991). 

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden prong for certain chronic disabilities such as arthritis and organic diseases of the nervous system is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U. S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2015).  The presumption provision applies only to periods of active duty, not ACDUTRA or INACDUTRA.  See Biggins, supra; see also Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995) [if claim relates to period of ACDUTRA, a disease or injury resulting in disability must have manifested itself during that period].  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background and Analysis

The Veteran has consistently reported suffering an injury to her back, hips and knees while performing PT during a period of ACDUTRA in July 1992.  She stated that, during PT, after losing her balance and falling, another individual fell on her injuring her back and hips.

As noted above, a January 2013 memorandum indicates that the service treatment records were unavailable for review.  However, under the circumstances, the Board has found the Veteran's assertions of incurring an injury while performing PT during a period of ACDUTRA to be credible.  After service, she reports having received treatment for back, hip and knee disorders.

September 1989 and March 1995 Reports of Medical History and Reports of Medical Examination for enlistment in the Army National Guard were negative for treatments, diagnoses or complaints regarding the Veteran's back, hips or knees.

A June 2007 VA x-ray report reflected a diagnosis of degenerative disc disease.

An August 2007 VA MRI revealed degenerative changes of the lumbar spine.  It was noted that the Veteran reported a history of low back pain since an injury in the Army while performing physical training. 

A November 2007 VA treatment report noted back and knee pain.

A November 2009 VA treatment report noted complaints of bilateral hip pain and right knee pain.

An August 2010 VA treatment note reported that the Veteran presented with complaints of bilateral hip and knee pain.  It was noted that the x-rays of the hips and the knees were normal.

A June 2012 VA treatment report noted that the Veteran had bilateral hip pain, lower back pain and pain in her right knee.  She had a past medical history of fibromyalgia and peripheral neuropathy.

Per the September 2014 Board remand instructions, the Veteran underwent a VA examination in October 2014.  Regarding the Veteran's back disability, the examiner noted that the Veteran had a diagnosis of degenerative arthritis of the lumbar spine and a herniated lumbar disc.  Regarding her hip disability, no acute osseous abnormality was seen and no definite arthritic changes were visualized.  However, she had generalized osteopenia of the visualized bony structures.  Regarding her knee disability, the Veteran reported that she was diagnosed with a torn right patella in service.  However, the available service treatment records were negative for this injury.  In 1999, she was diagnosed with a left meniscus tear.  She underwent a meniscectomy in 2010.  The current diagnosis was bilateral osteoarthritis of the knees, left greater than right.  

On examination, the Veteran reported ongoing back, hip and knee symptoms since her claimed in-service incident where she injured her back, hip and knees.  The examiner indicated that under the circumstances he could not state that it was within the realm of possibility that the Veteran's claimed back and hip injuries were caused by an injury in the service.  Without additional documentation about the injury in the service, determining the injury was at least as likely as not to have occurred in the service was not possible.  The examiner also indicated that he was uncertain as to the nature of the Veteran's right knee injury.  Her description of a right knee patella tear was not in keeping with known medical conditions.  He noted that if the Veteran's service treatment records and recent orthopedic medical records were obtained, a more specific opinion may be possible.
.
In a September 2015 VA addendum opinion, a VA examiner noted that the Veteran's claimed back, hip and knee disabilities were currently diagnosed as degenerative arthritis of the lumbar spine and a herniated disc; decreased and painful motion of the hip in flexion, tendonitis of the left hip and intrabursal ossific body of the right hip; and left knee meniscal tear and bilateral knee joint osteoarthritis, with recent additional diagnoses of right full-thickness tear of the proximal fibers of the medial collateral ligament (MCL); focal bone marrow edema, a tear of the anterior horn of the medial meniscus, and a root tear of the anterior horn of the lateral meniscus.

The VA examiner opined that the Veteran's claimed back, hip and knee disabilities were less likely than not incurred in or caused by the claimed in-service injury, event or illness to include due to any injury or other event or incident of that service.  The examiner noted that a review of the service treatment record showed that the Veteran entered service without history of physical findings of back, hip or knee disability.  All subsequent physical examinations of the Veteran during her military service were negative for history or physical findings of back, hip or knee disorders.  There were also know service treatment records for evaluation of an injury or symptoms related to the Veteran's back, hips or knees, to include injuries sustained in a fall while performing PT during her period of ACDUTRA.  The Veteran's credible lay assertions of sustaining injuries to her back, hips and knees in a fall while performing PT during her ACDUTRA were noted, but not substantiated by any medical records.  The examiner noted that the Veteran reported ongoing symptoms since her in-service injury.  The examiner also noted that since the Veteran's October 2014 VA examination, she suffered a fall with injuries to her right knee in August 2015.  

The examiner indicated that the Veteran had no back, hip or knee disabilities that preexisted her military service and there were no service treatment records which supported an evaluation for back, hip or knees during her military service.  Her credible lay assertions of sustaining injuries to her back, knees and hips while performing PT during ACDUTRA were noted, but unsubstantiated by any medical records.  The examiner concluded that the etiology of the back, hip and knee disorders were at least as likely as not age related and from trauma unrelated to service.

As the Veteran's claims for service connection for a low back, a bilateral hip and a bilateral knee disability have similar factual backgrounds and analyses, they will be addressed together.

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a low back, bilateral hip and bilateral knee disability is not warranted.

The Board initially notes that the Veteran has been diagnosed with degenerative arthritis of the lumbar spine and a herniated disc; decreased and painful motion of the hip in flexion, tendonitis of the left hip and intrabursal ossific body of the right hip; and left knee meniscal tear and bilateral knee joint osteoarthritis.  As a result, it is undisputed that since her separation from service, the Veteran has been diagnosed with a low back, bilateral hip and bilateral knee disability.  Accordingly, as there is a current low back, bilateral hip and bilateral knee disability, the first element of service connection is satisfied.  

However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his or her military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

Initially, the Board notes that the Board notes that there is no competent medical evidence of record reflecting that the Veteran demonstrated arthritis to a compensable degree within one year of discharge from active duty.  The record demonstrates that a low back, bilateral hip or bilateral knee disability did not manifest until years after her periods of service.

As the Veteran was not diagnosed with a low back, bilateral hip or bilateral knee disability until many years after service, and there was a significant period between her service and her post-service complaints where the medical record was silent for complaints of a low back, bilateral hip or bilateral knee disability, the Board concludes that the weight of the evidence is against a finding of continuity of symptomatology since service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

Regardless, as noted above, consideration of presumptive service connection for chronic disease is not permissible for periods of ACDUTRA or INACDUTRA. Biggins v. Derwinski, 1 Vet. App. 474 (1991).  Rather, the evidence must demonstrate disease or injury must have been incurred during a period of ACDUTRA or the injury incurred during a period of INACDUTRA to support award of service.

Turning to in-service injury, the Board notes that the Veteran's service treatment records are negative for complaints of low back, bilateral hip and bilateral knee disabilities.  However, as noted above, the Veteran's entire service treatment records are not available and the Board finds the Veteran's assertions of incurring an injury while performing PT during a period of ACDUTRA to be credible.

Despite these credible assertions of incurring an in-service injury, the service treatment records are negative for any chronic low back, bilateral hip or bilateral knee disability resulting from this injury.  Notably, a March 1995 Report of Medical History and Report of Medical Examination for enlistment in the Army National Guard were negative for treatments, diagnoses or complaints regarding the Veteran's back, hips or knees.  Accordingly, the record reflects that any low back, bilateral hip or bilateral knee disability appear to have been of an acute and transitory nature.  The available service treatment records, including those for periods of ACDUTRA after the claimed in-service injury in 1990, are completely negative for complaints or diagnoses of a low back, bilateral hip or bilateral knee disability.

The Board finds that the weight of the evidence is against a finding that the Veteran's current low back, bilateral hip and bilateral knee disabilities are etiologically related to the Veteran's military service as there is no competent evidence or opinion even suggesting that there exists a medical nexus between a current low back, bilateral hip or bilateral knee disability and the Veteran's service.  

In fact, the only medical opinion of record weighs against the claim as the VA examiner in a September 2015 VA addendum opinion, opined that the Veteran's claimed back, hip and knee disabilities were less likely than not incurred in or caused by the claimed in-service injury, event or illness to include due to any injury or other event or incident of that service.  The Board affords the VA examiner's September 2015 negative nexus opinion, supported by a well detailed rationale and medical knowledge, great probative weight.  Notably, the VA examiner specifically indicated that the etiology of the back, hip and knee disorders were at least as likely as not age related and from trauma unrelated to service.  In forming this opinion, the VA examiner specifically noted the Veteran's credible lay assertions of sustaining injuries to her back, hips and knees in a fall while performing PT during her ACDUTRA and also noted that the Veteran reported ongoing symptoms since her in-service injury.  

None of the competent medical evidence currently of record refutes this conclusion, and neither the Veteran nor her representative have presented or identified any such existing medical evidence or opinion.  

The Board finds that the competent evidence of record, while showing a currently diagnosed low back, bilateral hip and bilateral knee disability, does not demonstrate that the Veteran's current low back, bilateral hip or bilateral knee disabilities are related to service as the most probative opinion is against a finding of a relationship between a claimed low back, bilateral hip or bilateral knee disability and service.  As a result, the Board finds that service connection is not warranted.  

The Board notes the Veteran's contentions regarding the etiology of her claimed low back, hip and bilateral knee disabilities.  To the extent that the Veteran herself contends that a medical relationship exists between her claimed current disabilities and service, the Board acknowledges that the Veteran is competent to testify as to her observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that low back, hip, and bilateral knee disabilities are not disabilities subject to lay diagnosis as these diagnoses requires medical training.  More significantly, the Veteran does not have the medical expertise to provide an opinion regarding the low back, hip, and bilateral knee etiologies.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  

Thus, the Veteran's assertions that there is a relationship between her claimed low back, hip and bilateral knee disabilities and her service are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection.  The benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for a low back disability is denied.
 
Entitlement to service connection for a hip disability is denied. 
 
Entitlement to service connection for a bilateral knee disability is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


